ACCEPTED
                                                                                        03-15-00112-CR
                                                                                                7259864
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   10/6/2015 6:19:07 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               NO. 03-15-00112-CR

MATTHEW JARRETT LEE                       §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
v.                                        §         DISTRICT 10/6/2015
                                                              COURT6:19:07
                                                                         OF PM
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




     STATE’S FOURTH & FINAL MOTION TO EXTEND TIME TO FILE
                             BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 1 day to file Appellee’s brief, and for

good cause would show the following:

                                         I.

       Appellant was charged by complaint and information with Possession of

Marijuana < 2 Ounces, a class B misdemeanor. He was found guilty by a jury and

sentenced to 90 days in Comal County Jail, suspended for 12 months. He was also

assessed a $1,000 fine which was probated for $750, along with court fees and

costs. Appellant filed a motion for extension of time to file his notice of appeal

which the Court granted. Appellant subsequently filed his brief on May 26, 2015,

and the State’s brief is currently due on October 5, 2015.




                                          1
                                         II.

      As mentioned in the Third Motion to Extend Time, due to a high volume of

appellate work, the brief in this case was assigned to Mr. Scott Walther. A draft of

the brief was submitted to our office Sunday afternoon. An attorney from our

office reviewed the brief yesterday and today, making mostly minor changes,

reorganizing and expanding a few sections and checking citations. The Table of

Authorities also had to be updated today. The State now submits the brief

alongside the instant motion, and respectfully moves for an extension of one day to

allow the filing of the State’s brief in this case. This is the fourth and final

extension sought by Appellee.

                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 1 day, until October 6, 2015, so that the

Court will allow the filing of the State’s response to Appellant’s brief. This

extension is not requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008


                                         2
                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Fourth & Final

Motion to Extend Time to File Brief has been delivered to Appellant MATTHEW

JARRETT LEE’s attorney in this matter:

      Frank B. Suhr
      fsuhr@newbraunfelslaw.com
      THE LAW OFFICES OF FRANK B. SUHR
      State Bar No. 19466300
      473 S. Seguin Ave., Suite 100
      New Braunfels, TX 78130
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address, this 6th day of
October, 2015.


                                             /s/ Joshua D. Presley
                                              Joshua D. Presley


                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred or made reasonable attempts to confer with all

other parties about the merits of this motion and whether the parties oppose the

motion. Mr. Frank B. Suhr, Attorney for Appellant MATTHEW JARRETT LEE,

did not agree to or oppose the instant motion.

                                             /s/ Joshua D. Presley
                                             Joshua D. Presley


                                         3